               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

ROBERT MEJIA,

     Plaintiff,

v.                                 CIVIL ACTION NO. 1:18-cv-01321

BARBARA RICKARD, WARDEN,

     Defendant.

                  MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition pursuant to

28 U.S.C. § 636(b)(1)(B).   Magistrate Judge Eifert submitted to

the court her Findings and Recommendation (“PF&R”) on July 8,

2019, in which she recommended that the district court grant the

defendant’s motion to dismiss (ECF No. 8), and deny plaintiff’s

petition as a second, successive and unauthorized motion made

pursuant to 28 U.S.C. § 2255 (ECF No. 1).

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to Magistrate Judge

Eifert’s Findings and Recommendation.   The failure of any party

to file such objections constitutes a waiver of such party's

right to a de novo review by this court.    Snyder v. Ridenour,

889 F.2d 1363 (4th Cir. 1989).
       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period.   Having reviewed the Findings and

Recommendation filed by Magistrate Judge Eifert, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby GRANTS the defendant’s motion to

dismiss (ECF No. 8), DENIES plaintiff’s petition as a second,

successive and unauthorized motion made pursuant to 28 U.S.C. §

2255 (ECF No. 1), DISMISSES this action with prejudice, and

REMOVES this case from the docket of the court.

       Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.



                                 2
       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 29th day of August, 2019.

                              ENTER:


                             David A. Faber
                             Senior United States District Judge




                                3
